DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "said wall". There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the demister of the first contact module". There is insufficient antecedent basis for this limitation in the claim. There is sufficient antecedent basis for the limitation “the demister”, however only one “a demister” is claimed and the demister is not limited to the first contact module.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 9-14, 16, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchanan US 6,287,367 (hereafter Buchanan).

Regarding claim 1, Buchanan teaches an apparatus (Fig 3) for performing vapor-liquid contacting, comprising:
a vessel comprising a shell (8);
a first contact module (module in middle of Fig 3, labeled below) comprising a downcomer (labelled blow), said downcomer comprising an inner wall (shown below) and an outer wall (8), the downcomer adjacent to said shell of the vessel and comprising an outlet (outlet labelled below where liquid exist the downcomer onto the perforated portion of the deck) proximate to a contacting volume (5a in Fig 3);
a demister (demister comprising elements 4) having an inlet surface (left surface of demister shown below where gas enters) proximate to the contacting volume 
a deck (tray in Fig 3 comprising perforated area 1, labelled below) inferior to an outlet (right side of demister shown below where gas/liquid exits) of the demister, the deck having a plurality of perforations (1 in Fig 3; col 2 line 66 – col 3 line 12), and a further deck (tray in Fig 3 above demister of the first contacting module, as labelled below) superior to the outlet of the demister, the further deck attached to the downcomer (as shown in Fig 3).
[AltContent: textbox (First contacting module)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Further deck)][AltContent: arrow][AltContent: textbox (Outer wall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Deck)][AltContent: arrow][AltContent: textbox (Demister)][AltContent: arrow][AltContent: textbox (Outlet)][AltContent: arrow][AltContent: textbox (Inner wall)][AltContent: arrow][AltContent: textbox (Downcomer)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 3, Buchanan teaches all the limitations of claim 1. Buchanan further teaches wherein said downcomer shares a wall with the shell (as shown in Fig 3).

Regarding claim 4, Buchanan teaches all the limitations of claim 1. Buchanan further teaches wherein said downcomer has an edge that is in contact with said shell (as shown in Fig 3; labelled below).
[AltContent: textbox (Edge)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 6, Buchanan teaches all the limitations of claim 1. Buchanan further teaches wherein said inner wall is sloped (as shown in Fig 3).

Regarding claim 9, Buchanan teaches all the limitations of claim 1. Buchanan further teaches wherein said downcomer is inferior to the further deck (as shown in the claim 1 figure above and in Fig 3).

Regarding claim 10, Buchanan teaches all the limitations of claim 9. Buchanan further teaches wherein said further deck is perforated (1 in Fig 3).

Regarding claim 11, Buchanan teaches all the limitations of claim 10. Buchanan further teaches wherein said further deck is imperforate adjacent said downcomer.
[AltContent: arrow][AltContent: textbox (Imperforate)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 12, Buchanan teaches an apparatus (Fig 3) for performing vapor-liquid contacting, comprising:
a vessel comprising a shell (8);
a first contact module (module in middle of Fig 3, labeled below) comprising a downcomer (labelled blow), said downcomer comprising an inner wall (shown below) and an outer wall (8), the downcomer adjacent to said shell of the vessel and comprising an outlet (outlet labelled below where liquid exist the downcomer onto the perforated portion of the deck) proximate to a contacting volume (5a in Fig 3);
a demister (demister comprising elements 4) having an inlet surface (left surface of demister shown below where gas enters) proximate to the contacting volume such that the contacting volume is between the outlet of the downcomer and the inlet surface of the demister (where the contacting volume is both physically and fluidically between the downcomer outlet and the inlet surface shown below and in Fig 3); and
a deck (tray in Fig 3 comprising perforated area 1, labelled below) inferior to an outlet (right side of demister shown below where gas/liquid exits) of the demister, the deck having a plurality of perforations (1 in Fig 3; col 2 line 66 – col 3 line 12), and a further deck (tray in Fig 3 above demister of the first contacting module, as labelled below) superior to the outlet of the demister, the further deck attached to the downcomer (as shown in Fig 3);
wherein said downcomer is inferior to the further deck (as shown below and in Fig 3);
wherein said further deck is perforated (1 in Fig 3); and
a weir adjacent to the downcomer extending above a base of the further deck for holding up liquid on the further deck (shown below).
[AltContent: arrow][AltContent: textbox (Outer wall)][AltContent: textbox (Weir)][AltContent: textbox (Downcomer)][AltContent: textbox (First contacting module)][AltContent: textbox (Further deck)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Deck)][AltContent: arrow][AltContent: textbox (Demister)][AltContent: arrow][AltContent: textbox (Outlet)][AltContent: arrow][AltContent: textbox (Inner wall)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 13, Buchanan teaches all the limitations of claim 1. Buchanan further teaches a full contact module inferior to said deck, said full contact module comprising a liquid distributor between two demisters (as shown below).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Demisters)][AltContent: textbox (Liquid distributor)][AltContent: textbox (Deck)][AltContent: textbox (Full contact module)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 14, Buchanan teaches all the limitations of claim 1. Buchanan further teaches wherein said first contact module and said full contact module are horizontally offset from each other (as shown in Fig 3).

Regarding claim 16, Buchanan teaches an apparatus (Fig 3) for performing vapor-liquid contacting, comprising:
a plurality of stages (see 3 stages shown in Fig 3) disposed in a vessel having a shell (8), each stage having a contact module (modules comprising demisters 4) and a deck having a plurality of perforations (1);
a first contact module (middle stage contact module in Fig 3, shown below) comprising a first downcomer (downcomer shown below) with an outer wall (8, shown below) and an outlet (portion where liquid exits the downcomer, shown 
a demister (4, labeled below) having an inlet surface (left surface of demister where gas enters) proximate to the contacting volume and an outlet surface (right surface of demister where gas exits) superior to the deck; and,
a second contact module (lowest of the 3 modules shown in Fig 3, labeled below) below the first contact module, the second contact module comprising a downcomer (labeled below), wherein the deck extends from the demister of the first contact module to the downcomer of the second contact module (as shown below), and wherein the second contact module is offset horizontally relative to the first contact module (as shown in Fig 3).
[AltContent: arrow][AltContent: textbox (Deck)][AltContent: arrow][AltContent: textbox (Downcomer)][AltContent: textbox (Second contacting module)][AltContent: textbox (Outer wall)][AltContent: arrow][AltContent: textbox (First contacting module)][AltContent: textbox (Demister)][AltContent: arrow][AltContent: textbox (Inner wall)][AltContent: arrow][AltContent: textbox (First downcomer)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outlet)][AltContent: arrow]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Regarding claim 21, Buchanan teaches all the limitations of claim 1. Buchanan further teaches wherein the first contact module comprises a second downcomer (labeled below) having an outer wall (8) adjacent said shell, wherein the outer wall of the first downcomer and the outer wall of the second downcomer are located on opposite sides of a tray (as shown in Fig 3).




[AltContent: textbox (Second downcomer)][AltContent: textbox (First downcomer)]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Regarding claim 23, Buchanan teaches an apparatus (Fig 3) for performing vapor-liquid contacting, comprising:
a vessel comprising a shell (8);
a first contact module (module in middle of Fig 3, labeled below) comprising a downcomer (labelled blow), said downcomer comprising an inner wall (shown below) and an outer wall (8), the downcomer adjacent to said shell of the vessel and comprising an outlet (outlet labelled below where liquid exist the downcomer onto the perforated portion of the deck) proximate to a contacting volume (5a in Fig 3);
a demister (demister comprising elements 4) having an inlet surface (left surface of demister shown below where gas enters) proximate to the contacting volume such that the contacting volume is between the outlet of the downcomer and the inlet surface of the demister (where the contacting volume is both physically and 
a deck (tray in Fig 3 comprising perforated area 1, labelled below) inferior to an outlet (right side of demister shown below where gas/liquid exits) of the demister, the deck having a plurality of perforations (1 in Fig 3; col 2 line 66 – col 3 line 12), and a further deck (tray in Fig 3 above demister of the first contacting module, as labelled below) superior to the outlet of the demister, the further deck attached to the downcomer (as shown in Fig 3);
a weir adjacent to the downcomer extending above a base of the further deck for holding up liquid on the further deck (shown below).
[AltContent: arrow][AltContent: textbox (Outer wall)][AltContent: textbox (Weir)][AltContent: textbox (Downcomer)][AltContent: textbox (First contacting module)][AltContent: textbox (Further deck)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Deck)][AltContent: arrow][AltContent: textbox (Demister)][AltContent: arrow][AltContent: textbox (Outlet)][AltContent: arrow][AltContent: textbox (Inner wall)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Buchanan as applied to claim 4 above.

Regarding claim 5, Buchanan teaches all the limitations of claim 4. Buchanan further teaches where the prior art recognizes where the vessel/wall can be curved (col 1 lines 35-40).
Buchanan is silent as to the shape of the vessel/wall.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vessel/wall of Buchanan (8 in Fig 3) by incorporating the cylindrical/curved shape of the prior art (col 1 lines 35-40) as a matter of obvious design choice (MPEP §2144.04 IV B) and as a matter of improving the prior art device (cole 1 lines 36-65).


Claims 16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan as applied to claim 4 above and further in view of Xu et al. US 7,424,999 B2 (hereafter ‘999).


a stage (see stages shown below and in Fig 3) disposed in a vessel having a shell (8), each stage having a contact module (module comprising demisters 4, shown below) and a deck having a plurality of perforations (1);
a first contact module (contact module shown below comprising first through third downcomers) comprising a first downcomer (downcomer shown below) with an outer wall (8, shown below) and an outlet (portion where liquid exits the downcomer, shown below) proximate to a contacting volume (5a), the first downcomer adjacent to the shell (as shown below and in Fig 3);
a demister (4, labeled below) having an inlet surface (right surface of demister where gas enters) proximate to the contacting volume and an outlet surface (left surface of demister where gas exits) superior to the deck;
wherein the first contact module comprises a second downcomer (labelled below) having an outer wall adjacent said shell, wherein the outer wall of the first downcomer and the outer wall of the second downcomer are located on opposite sides of a tray; and
wherein the first contact module comprises a third downcomer (labeled below) disposed between the first downcomer and the second downcomer (as shown below).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer walls)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Deck)][AltContent: arrow][AltContent: textbox (Demister)][AltContent: arrow][AltContent: textbox (Outlet)][AltContent: textbox (Third downcomer)][AltContent: textbox (Second downcomer)][AltContent: textbox (First downcomer)]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Buchanan is silent to:
a plurality of stages; and
a second contact module below the first contact module, the second contact module comprising a downcomer, wherein the deck extends from the demister of the first contact module to the downcomer of the second contact module, and wherein the second contact module is offset horizontally relative to the first contact module.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Buchanan (Fig 3) by incorporating the several stages of ‘999 in order to increase the number of contacting modules and as a well known technique in the art (col 5 lines 1-23).
The combination would have resulted in a second contacting module identical to and below the first contacting module, wherein the apparatus would comprise:
a plurality of stages; and
a second contact module below the first contact module, the second contact module comprising a downcomer, wherein the deck extends from the demister of the first contact module to the downcomer of the second contact module, and wherein the second contact module is offset horizontally relative to the first contact module.

Regarding claim 23, Buchanan teaches an apparatus (Fig 3) for performing vapor-liquid contacting, comprising:
a vessel comprising a shell;
a first contact module comprising a downcomer, said downcomer comprising an inner wall and an outer wall, the downcomer adjacent to said shell of the vessel and comprising an outlet proximate to a contacting volume;
a demister having an inlet surface proximate to the contacting volume such that the contacting volume is between the outlet of the downcomer and the inlet surface of the demister;
a deck inferior to an outlet of the demister, the deck having a plurality of perforations, and a further deck superior to the outlet of the demister, the further deck attached to the downcomer; and
a weir adjacent to the downcomer extending above a base of the further deck for holding up liquid on the further deck.


Response to Arguments
The following is a response to Applicant’s arguments filed 21 Sep. 2020:

Applicant argues that the 112b rejection of claim 21 is overcome by amendment.
Examiner agrees and the rejection is withdrawn. 

Applicant argues that the structure 7, 17, and 9 in Xu are “distinct structures” which are not a deck. 
Examiner disagrees. The structures form elemental structures of a deck. Being labelled with different numbers in the drawing does not imply that the features do not form a single structure. 


Applicant argues that “The attempt to re-draw Fig. 3 to include the grid 17 of Fig 4 as a continuous deck is improper”.
Examiner disagrees. Fig 4 is an embodiment of the invention. However, Xu does not show the Fig 4 embodiment within the context of the multistage apparatus. However, Xu teaches that the “FIG. 4 is an expanded View of a portion of a concurrent contacting module showing alternative Structures.” Based on the interview with Applicant on 1 Sep. 2020, Examiner believed that a Figure with the Fig 4 embodiment shown in the context of the multistage apparatus (such as that shown in Fig 3) would be helpful to visualize how the multistage Fig 4 embodiment was constructed. The “attempt” was to clarify Xu’s teaching of the Fig 4 embodiment and is in no way improper.

Applicant argues that “A deck is known by those of ordinary skill in the art as a structure that holds up liquid in a distillation column”.
Examiner disagrees. A deck of a distillation column is not known only as a structure that holds up liquid. For instance, a cursory search shows that US 1,934,674 comprises the “deck” of Fig 4 which does not hold up liquid.


Examiner disagrees. Xu teaches the decks. The decks are taught by the Xu reference. The decks would more appropriately be referred to as “The drawn in “decks” in the Xu reference”. As stated above, the Fig 4 embodiment was superimposed on Xu Fig 3 to illustrate how the Xu’s teaching of the Fig 4 embodiment looks as a multistage apparatus (as taught by Xu) rather than “portion” illustrated in Fig 4.

Applicant argues that grid 17 is provided on the inlet side of the demister rather than the outlet side.
The argument is not commensurate in scope with the claims. Claim 1 does not limit the deck to being entirely on the outlet side of the demister.

Applicant argues that because claim 1 is not unpatentable in view of the cited prior art, that the claims dependent upon claim 1 are also not unpatentable in view of the cited prior art.
Examiner disagrees. Because claim 1 is not patentable in view of the prior art, the argument is not persuasive.

Applicant argues that Xu and Xu ‘999 is silent as to the upper and lower modules sharing a deck.


During the further search and/or consideration for the continued examination of the pending application, Examiner found US 6,287,367. While Examiner maintains that the pending claims are unpatentable over Xu as detailed in the office actions mailed 9 Sep. 2020 and 19 Jun. 2020, Examiner believes US 6,287,367 more closely teaches the claimed and disclosed invention. Therefore the rejections in view of Xu are withdrawn and new rejections in view of Buchanan are put forth herein.
Further, Examiner has annotated the Figures of Buchanan in order to show which features of Buchanan correspond to which claimed features. Buchanan teaches the claimed invention, however the lack of a detailed labeled figure makes mapping the prior art to the claimed invention difficult without reproducing and labeling the prior art figures. The reproductions and annotations are not an “attempt to re-draw”, but merely a way to graphically show what would otherwise be difficult with only writing as was the case with the previous Xu Fig 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776